Mr. Justice Trotter
stated the case and delivered the opinion of the court.
The court below, upon being requested, charged the jury that a forthcoming bond when forfeited has the force and effect of a judgment against all the obligors therein, from the date of the for*351feiture, unless it is set aside or quashed at the return term of the execution. The appellant excepted to this opinion of the judge, and it is the principal matter here assigned for error. The 2d section of the act of 1827, provides for the taking of a forthcoming bond for personal property levied upon execution, and that if the property mentioned in the condition shall not be delivered on the day specified, the sheriff shall return the bond so forfeited, with the execution, to the court from which the same issued, on the return day thereof; and that any bond which shall be forfeited shall have the force and effect of a judgment. It is evident that the bond itself has the force of a judgment, so soon as it becomes forfeited. There is no action of the court necessary to give it that effect. The return of it with the execution by the sheriff to the court is not what gives it its efficacy. It is made to have the qualities of a judgment by reason of its forfeiture, and that takes place by a breach of its condition. The failure to deliver the property is a breach of the condition and produces the forfeiture. It is therefore clearly forfeited, on the day appointed for the delivery of the property, if the property is not produced; — and must therefore have the effect of a judgment, from that time. This question is precisely met by the decision in Virginia, in the case of Lusk v. Ramsay, 3 Munford’s Rep. 434. “If however,” says the court, “the bond is forfeited, the execution is completely at an end; the bond assumes a new character, attains the dignity of a judgment and becomes the foundation of a new procedure.” It is also held in the same case that though the, judgment or execution lien is suspended after the delivery of the forthcoming bond, yet as soon as the bond is forfeited a new lien attaches. The instructions given to the jury by the court below' on this point were therefore clearly proper. The statute under which this proceeding was conducted, directs that the judgment shall be the same as in ordinary actions of detinue. The judgment in this case is rendered for the damages assessed in the verdict only. It is therefore informal. Let it be reversed, and rendered here in the alternative according to the facts in the record.